DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Response to Amendment/Restriction
Applicant’s election without traverse of Group I, Species I, Sub3, B, and Claims 1-3, 5-6, 9-13, and 15-20 in the reply filed on January 12, 2022 is acknowledged. Thus, Claims 4, 7-8, and 14 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on January 12, 2022.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 16 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  				As to claim 16, the limitation “in terms of a lighting maintenance rate of at least 3/6 at a bending radius of 20 nm or larger, or at least 5/6 at a bending radius of 30 mm or larger, when the light-emitting device in a lighting state is wound about a round bar having a specified bending radius” fails to be sufficiently and clearly described in the Specification such that the claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention. Specifically, there is no explicit disclosure directed to the exact definition of “a lighting maintenance rate,” “at least 3/6 at a bending radius of 20 nm or larger,” “at least 5/6 at a bending radius of 30 mm or larger,” and “wound about a round bar having a specified bending radius.”
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 13 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.							As to claim 13, it is not clear whether the bubbles can have distinct “outer” and relative “inner” diameters. Thus, the limitation renders the claim indefinite.	

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-2, 5-6, 13, 15, and 17-18 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication No. 2013/0105852 A1 to Lou et al. (“Lou”) in view of U.S. Patent Application Publication No. 2002/0096254 A1 to Kober et al. (“Kober”), U.S. Patent Application Publication No. 2009/0114928 A1 to Messere et al. (“Messere”), and U.S. Patent Application Publication No. 2010/0006884 A1 to Ou et al. (“Ou”).									As to claim 1, although Lou discloses a flexible light-emitting device, comprising: one or more light-emitting semiconductor element (11) each provided with a cathode (113) and an anode (111) which are individually and electrically connected to respective ones of electroconductive layers (133, 131), and at least one of the anode (111) and the cathode (113) is connected to a corresponding electroconductive layer (131, 133) via a bump electrode (151, 153) (See Fig. 1, ¶ 0016, ¶ 0017, ¶ 0018, ¶ 0019, ¶ 0020, ¶ 0022, ¶ 0024) (Notes: the flexibility is relatively met), Lou does not disclose a pair of light-transmissive and flexible insulator sheets each provided with a light-transmissive electroconductive layer, or a pair of a light-transmissive and flexible insulator sheets provided with light-transmissive electroconductive layers and a light-transmissive and flexible insulator sheet which is free from a light-transmissive electroconductive layer, disposed opposite to each other so as to form a region between the pair, wherein the cathode and the anode are individually and electrically connected to respective ones of said light-transmissive electroconductive layers, and a light-transmissive elastomer, respectively disposed between the pair of light-transmissive insulator sheets so as to fill the region in combination, wherein the light-transmissive elastomer is at least partially present in the interface between the cathode and anode of the light-emitting semiconductor element and the light-transmissive electroconductive layers, the light-transmissive elastomer is also filled in concavities of the cathode and anode surfaces.		However, Kober does disclose a pair of light-transmissive and flexible insulator sheets each provided with a light-transmissive electroconductive layer, or a pair of a light-transmissive and flexible insulator sheets (38) provided with electroconductive layers (14, 44) and a light-transmissive and flexible insulator sheet (42) which is free from an electroconductive layer (14, 44), disposed opposite to each other so as to form a region between the pair, wherein the cathode (26) and the anode (26) are individually and electrically connected to respective ones of said electroconductive layers (14, 44), and a light-transmissive elastomer (48), respectively disposed between the pair of light-transmissive insulator sheets (38, 42) so as to fill the region in combination, wherein the light-transmissive elastomer (48) is at least partially present in the interface between the cathode (26) and anode (26) of the light-emitting semiconductor element (10, 40) and the electroconductive layers (14, 44), the light-transmissive elastomer (48) is also filled around cathode and anode surfaces (See Fig. 6, Fig. 7, ¶ 0003, ¶ 0005, ¶ 0012, ¶ 0015, ¶ 0030, ¶ 0042, ¶ 0049, ¶ 0050, ¶ 0051, ¶ 0052, ¶ 0053, ¶ 0054, ¶ 0055, ¶ 0056, ¶ 0060) (Notes: Kober discloses insulator sheet 42 is transparent and electroconductive layer 46 is transparent) and Messere does disclose a pair of a light-transmissive and flexible insulator sheets (1a, 1b) provided with light-transmissive electroconductive layers (2a, 2b) (See Fig. 1, Fig. 2, Fig. 4, Fig. 6, Fig. 13, ¶ 0045, ¶ 0047, ¶ 0048, ¶ 0071, ¶ 0080, ¶ 0082, ¶ 0087, ¶ 0197, ¶ 0198, ¶ 0213, ¶ 0214, ¶ 0249, ¶ 0251, ¶ 0252, ¶ 0254, ¶ 0274, ¶ 0304, ¶ 0305, ¶ 0309).								Further, Ou does disclose concavities of the cathode and anode surfaces (See Fig. 2, Fig. 5, ¶ 0008, ¶ 0012, ¶ 0030, ¶ 0037, ¶ 0038, ¶ 0039, ¶ 0040).				In view of the teachings of Lou, Kober, Messere, and Ou, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teaching of Lou to have a pair of light-transmissive and flexible insulator sheets each provided with a light-transmissive electroconductive layer, or a pair of a light-transmissive and flexible insulator sheets provided with light-transmissive electroconductive layers and a light-transmissive and flexible insulator sheet which is free from a light-transmissive electroconductive layer, disposed opposite to each other so as to form a region between the pair, wherein the cathode and the anode are individually and electrically connected to respective ones of said light-transmissive electroconductive layers, and a light-transmissive elastomer, respectively disposed between the pair of light-transmissive insulator sheets so as to fill the region in combination, wherein the light-transmissive elastomer is at least partially present in the interface between the cathode and anode of the light-emitting semiconductor element and the light-transmissive electroconductive layers, the light-transmissive elastomer is also filled in concavities of the cathode and anode surfaces because having the pair of light-transmissive and flexible insulator sheets provided with the light-transmissive electroconductive layers sandwiching the light-transmissive elastomer can form a flexible light-emitting device suitable for decorative illumination or for signaling (See Kober ¶ 0005, ¶ 0030, Messere ¶ 0213, ¶ 0214), where the concavities of the cathode and anode surfaces filled by the light-transmissive elastomer can further improve light extraction (See Ou ¶ 0008).										As to claim 2, Lou in view of Kober further discloses wherein said light-transmissive elastomer (48) covers 10 - 90 % each of the cathode area and the anode area of said light-emitting semiconductor element (11/10, 40) (See Kober Fig. 7, ¶ 0015, ¶ 0052).													As to claim 5, Lou in view of Kober further discloses wherein said light-transmissive elastomer (48) is a polymeric elastic material (See Kober Fig. 6, Fig. 7, ¶ 0015, ¶ 0030, ¶ 0052).											As to claim 6, Lou in view of Kober and Messere further discloses wherein the light-transmissive electroconductive layer (14, 44/2a, 2b) comprises a conductor film (14, 44/2a, 2b), a transparent resin layer containing a particulate conductor, or a mesh electrode (See Kober Fig. 6, Fig. 7, ¶ 0051, ¶ 0052 and Messere ¶ 0198).				As to claim 13, Lou in view of Kober further discloses wherein the light-transmissive electroconductive layer (14, 44/2a, 2b) is free from bubbles having an outer diameter which is equal to or larger than 500 μm or a chip size of the light-emitting semiconductor element (11/10, 40) (See Kober Fig. 6, Fig. 7) (Notes: no bubble is present such that the limitation is met).									As to claim 15, Lou in view of Kober and Messere discloses an apparatus, comprising a display apparatus or an illumination apparatus including a light-emitting device according to Claim 1 (Kober ¶ 0005, ¶ 0030, Messere ¶ 0213, ¶ 0214).			As to claim 17, Lou further discloses wherein the bump electrode (151, 153) comprises Au or Ag (See Fig. 1, ¶ 0022).								As to claim 18, Lou further discloses wherein the bump electrode (151, 153) has been pressed to have a flattened top (See Fig. 1) (Notes: the limitation “has been pressed” is interpreted as a product-by-process limitation that is met by the claimed structure).					
Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication No. 2013/0105852 A1 to Lou et al. (“Lou”), U.S. Patent Application Publication No. 2002/0096254 A1 to Kober et al. (“Kober”), U.S. Patent Application Publication No. 2009/0114928 A1 to Messere et al. (“Messere”), and U.S. Patent Application Publication No. 2010/0006884 A1 to Ou et al. (“Ou”) as applied to claim 1 above, and further in view of CN 102024913 A to Higashiguchi  et al. (“Higashiguchi”). The teachings of Lou, Kober, Messere, and Ou have been discussed above.									As to claim 3, although Ou discloses roughness of the anode and cathode surfaces (See Fig. 5, ¶ 0040), Lou, Kober, Messere, and Ou do not further disclose wherein each of the cathode and anode of the light-emitting semiconductor element has a surface roughness Ra of 0.1 - 10 µm.							However, Higashiguchi does disclose a surface roughness Ra of 0.1 - 10 µm (See Abstract).											In view of the teachings of Lou, Ou, and Higashiguchi, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Lou and Ou to have wherein each of the cathode and anode of the light-emitting semiconductor element has a surface roughness Ra of 0.1 - 10 µm because such a surface roughness can improve light extraction efficiency (See Higashiguchi Abstract).	
Claims 9-10 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication No. 2013/0105852 A1 to Lou et al. (“Lou”), U.S. Patent Application Publication No. 2002/0096254 A1 to Kober et al. (“Kober”), U.S. Patent Application Publication No. 2009/0114928 A1 to Messere et al. (“Messere”), and U.S. Patent Application Publication No. 2010/0006884 A1 to Ou et al. (“Ou”) as applied to claim 1 above, and further in view of EP 0 794 689 A1 to Ikoma et al. (“Ikoma”). The teachings of Lou, Kober, Messere, and Ou have been discussed above.													As to claim 9, although Messere discloses wherein the light-transmissive electroconductive layer (2a, 2b) is a transparent conductive layer ITO (See ¶ 0048), Lou, Kober, Messere, and Ou do not further disclose wherein the light-transmissive electroconductive layer comprises a plurality of light-transmissive electroconductive fillers and a light-transmissive resin binder binding the electroconductive fillers in a mutually contacting state.									However, Ikoma does disclose wherein the light-transmissive electroconductive layer (2) comprises a plurality of light-transmissive electroconductive fillers and a light-transmissive resin binder binding the electroconductive fillers in a mutually contacting state (See Column 5, lines 9-30).										In view of the teaching of Ikoma, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Lou, Kober, and Messere to have wherein the light-transmissive electroconductive layer comprises a plurality of light-transmissive electroconductive fillers and a light-transmissive resin binder binding the electroconductive fillers in a mutually contacting state because such a light-transmissive electroconductive layer can be produced at a lower cost (See Ikoma Column 5, lines 9-30).  					As to claim 10, Lou in view of Kober, Messere, and Ikoma further discloses wherein the electroconductive fillers occupy 50 - 95 wt. % of the light-transmissive electroconductive layer (2) (See Ikoma Column 5, lines 9-30) as the more electroconductive fillers can reduce the resistivity of the light-transmissive electroconductive layer.
Claims 11-12 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication No. 2013/0105852 A1 to Lou et al. (“Lou”), U.S. Patent Application Publication No. 2002/0096254 A1 to Kober et al. (“Kober”), U.S. Patent Application Publication No. 2009/0114928 A1 to Messere et al. (“Messere”), and U.S. Patent Application Publication No. 2010/0006884 A1 to Ou et al. (“Ou”) as applied to claim 1 above, and further in view of U.S. Patent No. 5,420,706 to Yamazaki et al. (“Yamazaki”). The teachings of Lou, Kober, Messere, and Ou have been discussed above.										As to claim 11, although Messere discloses wherein the light-transmissive electroconductive layer (2a, 2b) is a transparent conductive layer ITO (See ¶ 0048), Lou, Kober, Messere, and Ou do not further disclose wherein the light-transmissive electroconductive layer has a sheet resistivity of at most 1000 ohm/□.				However, Yamazaki does disclose an ITO layer (101, 101’) has a sheet resistivity of at most 1000 ohm/□ (See Fig, 1, Column 5, lines 2-12).						In view of the teaching of Yamazaki, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have wherein the light-transmissive electroconductive layer with a sheet resistivity of at most 1000 ohm/□ because it is common in the art to apply such light-transmissive electroconductive layer of ITO having such sheet resistivity on light-transmitting substrates (See Column 5, lines 2-12).									As to claim 12, although Messere discloses wherein the light-transmissive electroconductive layer (2a, 2b) is a transparent conductive layer ITO (See ¶ 0048), Lou, Kober, Messere, and Ou do not further disclose wherein the light transmissive electroconductive layer has a thickness of 0.1 - 10 µm.						However, Yamazaki does disclose a light transmissive electroconductive ITO layer (101, 101’) having a thickness of 0.1 - 10 µm (See Fig, 1, Column 5, lines 2-12).		In view of the teaching of Yamazaki, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have wherein the light transmissive electroconductive layer with a thickness of 0.1 - 10 µm because it is common in the art to apply such a light-transmissive electroconductive layer of ITO having such thickness on light-transmitting substrates (See Column 5, lines 2-12).
Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication No. 2013/0105852 A1 to Lou et al. (“Lou”), U.S. Patent Application Publication No. 2002/0096254 A1 to Kober et al. (“Kober”), U.S. Patent Application Publication No. 2009/0114928 A1 to Messere et al. (“Messere”), and U.S. Patent Application Publication No. 2010/0006884 A1 to Ou et al. (“Ou”) as applied to claim 1 above, and further in view of U.S. Patent Application Publication No. 2005/0087747 A1 to Yamada et al. (“Yamada”). The teachings of Lou, Kober, Messere, and Ou have been discussed above.					As to claim 19, Lou discloses the bump electrode (151, 153) (See Lou Fig. 1), Lou, Kober, Messere, and Ou do not further disclose wherein the bump electrode has a size of about 50-100 micro-meter in both diameter and height.			However, Yamada does disclose wherein the bump electrode (9) has a size of about 50-100 micro-meter in both diameter and height (See Fig. 1, ¶ 0078).			In view of the teachings of Lou, and Yamada, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teaching of Lou to have wherein the bump electrode has a size of about 50-100 micro-meter in both diameter and height because the such dimensions of the bump electrode are sufficient to establish electrical connections to the electroconductive layer (See Lou and Yamada ¶ 0078).
Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication No. 2013/0105852 A1 to Lou et al. (“Lou”), U.S. Patent Application Publication No. 2002/0096254 A1 to Kober et al. (“Kober”), U.S. Patent Application Publication No. 2009/0114928 A1 to Messere et al. (“Messere”), and U.S. Patent Application Publication No. 2010/0006884 A1 to Ou et al. (“Ou”) as applied to claim 1 above, and further in view of JP 2014-130927 A Niimi et al. (“Niimi”). The teachings of Lou, Kober, Messere, and Ou have been discussed above.													As to claim 20, Lou in view of Kober and Messere further discloses the light-transmissive and flexible insulator sheet (1a, 1b) has a flexural modulus (See Messere Fig. 13, ¶ 0305), Lou, Kober, Messere, and Ou do not further disclose wherein the flexural modulus (measured according to ISO178 (JIS K7171:2008) is of 150 to 320 kgf/mm2 (1.47 – 3.14 GPa).										However, Niimi does disclose wherein the flexural modulus (measured according to ISO178 (JIS K7171:2008) is of 150 to 320 kgf/mm2 (1.47 – 3.14 GPa) (See Pages 2-3).														In view of the teachings of Lou, Kober, Messere, and Niimi, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Lou, Kober, and Messere to have wherein the flexural modulus (measured according to ISO178 (JIS K7171:2008) is of 150 to 320 kgf/mm2 because having such a property can protect the one or more light-emitting semiconductor element from physical impact (See Niimi Page 3).

Conclusion
Prior art made of record is considered pertinent to Applicant’s disclosure: Tanisawa (US 5,283,446).	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID CHEN whose telephone number is (571)270-7438. The examiner can normally be reached M-F 12-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KENNETH PARKER can be reached on (571) 272-2298. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/DAVID CHEN/Primary Examiner, Art Unit 2815